DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1, 9, and 17 recite the limitations “…the vehicle's operation…”, causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required. 
          Claims 1-20 recite the limitations “…ADAS warnings…”, causing indefiniteness, vagueness, and lack of antecedent basis issues. It is not clear as to what is being referred here or meant by “predetermined ADAS warnings” or “ADAS warnings”. It is also not clear if these terms are being used here interchangeably. Appropriate correction is required. 
          Claims 2-3, 10-11 recite the limitations “…a response rate of the driver to the particular ADAS warning…” “…a number of response failure instances of the driver to the particular ADAS warning…”, causing indefiniteness, vagueness, and ambiguity. Appropriate correction is required.
          Claims 4, 12 recite the limitations “…the driver monitoring system…”, causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.
          Claims 8-9, 16-17 recite the limitations “…the driver…”, “…a driver…”, causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: the use of words, e.g., “an identify of the driver”, “includes are default or predetermined ADAS” is grammatically incorrect. Appropriate correction is required.
  
Claim Objections
Claims 1-20 are objected to because of the following informalities: the use of words, e.g., “an identify of the driver”, “includes are default or predetermined ADAS” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chun et al. (US Pub. NO.: 2016/0009295 A1: hereinafter “Chun”).

          Consider claim 1:
        Chun teaches an automated driver assistance system (ADAS) for a vehicle (See Chun, e.g., “…apparatus…identify a driver and acquire driver status data and data about vehicle driving information or vehicle surrounding obstacles…learn and store a driving pattern of a driver…determine a weighted value assigned to the information data…determine a safe driving state of the driver…to warn the driver when the driver is determined to be not in the safe driving state....” of Abstract, ¶ [0004], ¶ [0006]-¶ [0007], and Fig. 1 elements 10-60, Fig. 4 steps S401-S424), the ADAS comprising: one or more systems configured to determine a set of parameters indicative of an identity of a driver of the vehicle (See Chun, e.g., “…performing driver identification (S120) of comparing the image data of pupils and faces acquired by the performing driver data acquisition (S110) with the pre-stored driver information in the memory unit (60) to identify the driver...” of ¶ [0012]-¶ [0013], ¶ [0075]-¶ [0076], and Fig. 1 elements 10-60, Fig. 6 step S100, Fig. 12A steps S110-S120); and a controller configured to: determine an identify of the driver based on the set of parameters (See Chun, e.g., “…performing driver data acquisition (S110) with the pre-stored driver information in the memory unit (60) to identify the driver...” of ¶ [0012]-¶ [0013], ¶ [0075]-¶ [0076], and Fig. 1 elements 10-60, Fig. 6 step S100, Fig. 12A steps S110-S120); access a memory configured to store a set of user profiles (e.g., “…identifying a driver who drives a vehicle; retrieving the recorded driving pattern of the driver from a memory…” of ¶ [0006]), each user profile defining a set of ADAS warnings (See Chun, e.g., “…quantifying differences between the recorded driving pattern and the current driving pattern into a value; When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430); identify a target user profile based on whether the driver identity corresponds to any of the set of user profiles (See Chun, e.g., “…the driving pattern learning unit 20 calls a pre-stored default driving pattern to execute situation detection and newly allocates memory to begin learning…induce the new driver to drive the vehicle with safety corresponding to the driving of the new driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0082]-¶ [0083], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), including: when the driver identity does not correspond to any of the set of user profiles, create and store the target user profile as one of the set of user profiles at the memory (See Chun, e.g., “…induce the new driver to drive the vehicle with safety corresponding to the driving of the new driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0082]-¶ [0083], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), wherein the set of ADAS warnings defined by the target user profile includes are default or predetermined ADAS warnings (See Chun, e.g., “…the warning unit (50) may include one or more of a warning sound output device (51)...” of ¶ [0011]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), and when the driver identify does correspond to one of the set of user profiles, access that user profile as the target user profile (See Chun, e.g., “…identifying a driver who drives a vehicle; retrieving the recorded driving pattern of the driver from a memory… warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), wherein the set of ADAS warnings defined by the target user profile include user-specific ADAS warnings for the driver of the vehicle (See Chun, e.g., “…When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430); and during a period after identifying the target user profile: updating the set of ADAS warnings defined by the target user profile based on the vehicle's operation (See Chun, e.g., “…The driving pattern learning unit 20 learns a driver's driving pattern (updates data) and stores learned data in the memory unit 60, based on the data acquired by the detection unit 10...” of ¶ [0012]-¶ [0013], ¶ [0051]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), and providing ADAS warnings based on the set of ADAS warnings defined by the target user profile (See Chun, e.g., “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 2:
                    Chun teaches everything claimed as implemented above in the rejection of claim 1. In addition, Chun teaches wherein the controller is configured to update a particular ADAS warning of the set of ADAS warnings based on a response rate (e.g., feedback) of the driver to the particular ADAS warning (e.g., “…determining whether the value is within a predetermined range. When determined that the value is not within a predetermined range, a warning is provided to the driver. When determined that the value is within a predetermined range, the current driving pattern is processed and saved to update the recorded driving pattern of the driver.…” of ¶ [0006], ¶ [0018], ¶ [0085]) and a calibratable response rate threshold (See Chun, e.g., “…not within a predetermined range, a warning is provided to the driver…”, “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0006], ¶ [0012]-¶ [0013], ¶ [0018], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 3:
                    Chun teaches everything claimed as implemented above in the rejection of claim 1. In addition, Chun teaches wherein the controller is configured to update a particular ADAS warning of the set of ADAS warnings based on a number of response failure instances (e.g., feedback) of the driver to the particular ADAS warning (e.g., “…determining whether the value is within a predetermined range. When determined that the value is not within a predetermined range, a warning is provided to the driver. When determined that the value is within a predetermined range, the current driving pattern is processed and saved to update the recorded driving pattern of the driver.…” of ¶ [0006], ¶ [0018], ¶ [0053], and ¶ [0085]) and a calibratable response failure instance threshold (See Chun, e.g., “…not within a predetermined range, a warning is provided to the driver…”, “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0006], ¶ [0012]-¶ [0013], ¶ [0018], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 4:
                    Chun teaches everything claimed as implemented above in the rejection of claim 1. In addition, Chun teaches wherein the controller is configured to update the set of ADAS warnings based on other driver-specific factors monitored by the driver monitoring system including at least one of (i) a gaze of the driver relative to a road, (ii) a level of drowsiness of the driver, and (iii) a health status of the driver (See Chun, e.g., “…The driver status detection section 11 acquires eyelid detection data to determine whether or not a driver drowses and pupil direction data to determine whether or not a driver keeps eyes forward through the infrared LED imaging device...” of ¶ [0049], ¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 5:
                    Chun teaches everything claimed as implemented above in the rejection of claim 1. In addition, Chun teaches wherein the controller is configured to update the set of ADAS warnings based on other non-driver-specific factors including at least one of (i) a current road traffic level and (ii) a current road construction level (See Chun, e.g., “…information such as a traffic situation of a forward road, a road shape, and a road surface state…The vehicle surrounding situation detection step S320 collects the self-vehicle driving information and the surrounding vehicle driving information such as surrounding obstacles and surrounding environments, thereby enhancing reliability when a degree of risk is determined during a driver's driving...” of ¶ [0081], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 6:
                    Chun teaches everything claimed as implemented above in the rejection of claim 1. In addition, Chun teaches wherein the controller is configured to update a particular ADAS warning of the set of ADAS warnings by changing an output type of the ADAS warning (See Chun, e.g., “…performing warning (S700) may include performing first warning (S710) of executing one or more of warning sound generation through a speaker (S711), warning display through an AVN or a HUD (S712), and vibration notification through vibration of a steering wheel or a seat...” of ¶ [0032], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 7:
                    Chun teaches everything claimed as implemented above in the rejection of claim 6. In addition, Chun teaches wherein the output type of the ADAS warning is one of a visual output, an audible output, and a haptic output (See Chun, e.g., “…performing warning (S700) may include performing first warning (S710) of executing one or more of warning sound generation through a speaker (S711), warning display through an AVN or a HUD (S712), and vibration notification through vibration of a steering wheel or a seat...” of ¶ [0032], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 8:
                    Chun teaches everything claimed as implemented above in the rejection of claim 1. In addition, Chun teaches wherein the one or more systems comprise a driver monitoring system configured to monitor a driver of the vehicle (See Chun, e.g., “…quantifying differences between the recorded driving pattern and the current driving pattern into a value; When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 10, Fig. 12A steps S110-S430).

          Consider claim 9:
                   Chun teaches a method for determining and providing adaptive user-specific automated driver assistance system (ADAS) warnings for a vehicle (See Chun, e.g., “…apparatus…identify a driver and acquire driver status data and data about vehicle driving information or vehicle surrounding obstacles…learn and store a driving pattern of a driver…determine a weighted value assigned to the information data…determine a safe driving state of the driver…to warn the driver when the driver is determined to be not in the safe driving state....” of Abstract, ¶ [0004], ¶ [0006]-¶ [0007], and Fig. 1 elements 10-60, Fig. 4 steps S401-S424), the method comprising: determining, by a controller of the vehicle, an identify of the driver of the vehicle (See Chun, e.g., “…performing driver identification (S120) of comparing the image data of pupils and faces acquired by the performing driver data acquisition (S110) with the pre-stored driver information in the memory unit (60) to identify the driver...” of ¶ [0012]-¶ [0013], ¶ [0075]-¶ [0076], and Fig. 1 elements 10-60, Fig. 6 step S100, Fig. 12A steps S110-S120); accessing, by the controller, a memory configured to store a set of user profiles (e.g., “…identifying a driver who drives a vehicle; retrieving the recorded driving pattern of the driver from a memory…” of ¶ [0006]), each user profile defining a set of ADAS warnings (See Chun, e.g., “…quantifying differences between the recorded driving pattern and the current driving pattern into a value; When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430); identifying, by the controller, a target user profile based on whether the driver identity corresponds to any of the set of user profiles (See Chun, e.g., “…the driving pattern learning unit 20 calls a pre-stored default driving pattern to execute situation detection and newly allocates memory to begin learning…induce the new driver to drive the vehicle with safety corresponding to the driving of the new driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0082]-¶ [0083], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), including: when the driver identity does not correspond to any of the set of user profiles, creating and storing the target user profile as one of the set of user profiles at the memory (See Chun, e.g., “…induce the new driver to drive the vehicle with safety corresponding to the driving of the new driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0082]-¶ [0083], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), wherein the set of ADAS warnings defined by the target user profile includes are default or predetermined ADAS warnings (See Chun, e.g., “…the warning unit (50) may include one or more of a warning sound output device (51)...” of ¶ [0011]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), and when the driver identify does correspond to one of the set of user profiles, accessing that user profile as the target user profile (See Chun, e.g., “…identifying a driver who drives a vehicle; retrieving the recorded driving pattern of the driver from a memory… warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), wherein the set of ADAS warnings defined by the target user profile include user-specific ADAS warnings for the driver of the vehicle (See Chun, e.g., “…When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430); and during a period after identifying the target user profile: updating, by the controller, the set of ADAS warnings defined by the target user profile based on the vehicle's operation (See Chun, e.g., “…The driving pattern learning unit 20 learns a driver's driving pattern (updates data) and stores learned data in the memory unit 60, based on the data acquired by the detection unit 10...” of ¶ [0012]-¶ [0013], ¶ [0051]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), and providing, by the controller, ADAS warnings based on the set of ADAS warnings defined by the target user profile (See Chun, e.g., “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 10:
                    Chun teaches everything claimed as implemented above in the rejection of claim 9. In addition, Chun teaches wherein the updating of a particular ADAS warning of the set of ADAS warnings is based on a response rate (e.g., feedback) of the driver to the particular ADAS warning (e.g., “…determining whether the value is within a predetermined range. When determined that the value is not within a predetermined range, a warning is provided to the driver. When determined that the value is within a predetermined range, the current driving pattern is processed and saved to update the recorded driving pattern of the driver.…” of ¶ [0006], ¶ [0018], ¶ [0053], and ¶ [0085]) and a calibratable response rate threshold (See Chun, e.g., “…not within a predetermined range, a warning is provided to the driver…”, “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0006], ¶ [0012]-¶ [0013], ¶ [0018], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 11:
                    Chun teaches everything claimed as implemented above in the rejection of claim 9. In addition, Chun teaches wherein the updating of a particular ADAS warning of the set of ADAS warnings is based on a number of response failure instances (e.g., feedback) of the driver to the particular ADAS warning (e.g., “…determining whether the value is within a predetermined range. When determined that the value is not within a predetermined range, a warning is provided to the driver. When determined that the value is within a predetermined range, the current driving pattern is processed and saved to update the recorded driving pattern of the driver.…” of ¶ [0006], ¶ [0018], ¶ [0053], and ¶ [0085]) and a calibratable response failure instance threshold (See Chun, e.g., “…not within a predetermined range, a warning is provided to the driver…”, “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0006], ¶ [0012]-¶ [0013], ¶ [0018], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

         Consider claim 12:
                    Chun teaches everything claimed as implemented above in the rejection of claim 9. In addition, Chun teaches wherein the updating of the set of ADAS warnings is based on other driver-specific factors monitored by the driver monitoring system including at least one of (i) a gaze of the driver relative to a road, (ii) a level of drowsiness of the driver, and (iii) a health status of the driver (See Chun, e.g., “…The driver status detection section 11 acquires eyelid detection data to determine whether or not a driver drowses and pupil direction data to determine whether or not a driver keeps eyes forward through the infrared LED imaging device...” of ¶ [0049], ¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 13:
                    Chun teaches everything claimed as implemented above in the rejection of claim 9. In addition, Chun teaches wherein the updating of the set of ADAS warnings is based on other non-driver-specific factors including at least one of (i) a current road traffic level and (ii) a current road construction level (See Chun, e.g., “…information such as a traffic situation of a forward road, a road shape, and a road surface state…The vehicle surrounding situation detection step S320 collects the self-vehicle driving information and the surrounding vehicle driving information such as surrounding obstacles and surrounding environments, thereby enhancing reliability when a degree of risk is determined during a driver's driving...” of ¶ [0081], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 14:
                    Chun teaches everything claimed as implemented above in the rejection of claim 9. In addition, Chun teaches wherein the updating of a particular ADAS warning of the set of ADAS warnings includes changing an output type of the ADAS warning (See Chun, e.g., “…performing warning (S700) may include performing first warning (S710) of executing one or more of warning sound generation through a speaker (S711), warning display through an AVN or a HUD (S712), and vibration notification through vibration of a steering wheel or a seat...” of ¶ [0032], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 15:
                    Chun teaches everything claimed as implemented above in the rejection of claim 14. In addition, Chun teaches wherein the output type of the ADAS warning is one of a visual output, an audible output, and a haptic output (See Chun, e.g., “…performing warning (S700) may include performing first warning (S710) of executing one or more of warning sound generation through a speaker (S711), warning display through an AVN or a HUD (S712), and vibration notification through vibration of a steering wheel or a seat...” of ¶ [0032], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 16:
                    Chun teaches everything claimed as implemented above in the rejection of claim 9. In addition, Chun teaches wherein the determining of the identity of the driver of the vehicle is performed using a driver monitoring system configured to monitor a driver of the vehicle (See Chun, e.g., “…quantifying differences between the recorded driving pattern and the current driving pattern into a value; When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 10, Fig. 12A steps S110-S430).

          Consider claim 17:
                   Chun teaches an automated driver assistance system (ADAS) for a vehicle See Chun, e.g., “…apparatus…identify a driver and acquire driver status data and data about vehicle driving information or vehicle surrounding obstacles…learn and store a driving pattern of a driver…determine a weighted value assigned to the information data…determine a safe driving state of the driver…to warn the driver when the driver is determined to be not in the safe driving state....” of Abstract, ¶ [0004], ¶ [0006]-¶ [0007], and Fig. 1 elements 10-60, Fig. 4 steps S401-S424), the ADAS comprising: identity determination means for determining an identify of the driver (See Chun, e.g., “…performing driver identification (S120) of comparing the image data of pupils and faces acquired by the performing driver data acquisition (S110) with the pre-stored driver information in the memory unit (60) to identify the driver...” of ¶ [0012]-¶ [0013], ¶ [0075]-¶ [0076], and Fig. 1 elements 10-60, Fig. 6 step S100, Fig. 12A steps S110-S120); user profile storage means for accessing and storing a set of user profiles (e.g., “…identifying a driver who drives a vehicle; retrieving the recorded driving pattern of the driver from a memory…” of ¶ [0006]), each user profile defining a set of ADAS warnings (See Chun, e.g., “…quantifying differences between the recorded driving pattern and the current driving pattern into a value; When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430); target user profile identification means for identifying a target user profile based on whether the driver identity corresponds to any of the set of user profiles (See Chun, e.g., “…the driving pattern learning unit 20 calls a pre-stored default driving pattern to execute situation detection and newly allocates memory to begin learning…induce the new driver to drive the vehicle with safety corresponding to the driving of the new driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0082]-¶ [0083], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), including: when the driver identity does not correspond to any of the set of user profiles, creating and storing the target user profile as one of the set of user profiles at the user profile storage means (See Chun, e.g., “…induce the new driver to drive the vehicle with safety corresponding to the driving of the new driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0082]-¶ [0083], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), wherein the set of ADAS warnings defined by the target user profile includes are default or predetermined ADAS warnings (See Chun, e.g., “…the warning unit (50) may include one or more of a warning sound output device (51)...” of ¶ [0011]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), and when the driver identify does correspond to one of the set of user profiles, accessing that user profile as the target user profile (See Chun, e.g., “…identifying a driver who drives a vehicle; retrieving the recorded driving pattern of the driver from a memory… warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), wherein the set of ADAS warnings defined by the target user profile include user-specific ADAS warnings for the driver of the vehicle (See Chun, e.g., “…When determined that the value is not within a predetermined range, a warning is provided to the driver...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430); ADAS warning updating means for, during a period after identifying the target user profile, updating the set of ADAS warnings defined by the target user profile based on the vehicle's operation (See Chun, e.g., “…The driving pattern learning unit 20 learns a driver's driving pattern (updates data) and stores learned data in the memory unit 60, based on the data acquired by the detection unit 10...” of ¶ [0012]-¶ [0013], ¶ [0051]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430); and ADAS warning provision means for providing ADAS warnings based on the set of ADAS warnings defined by the target user profile (See Chun, e.g., “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0012]-¶ [0013], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 18:
                    Chun teaches everything claimed as implemented above in the rejection of claim 17. In addition, Chun teaches wherein the ADAS warning updating means updates a particular ADAS warning of the set of ADAS warnings based on a response rate (e.g., feedback) of the driver to the particular ADAS warning (e.g., “…determining whether the value is within a predetermined range. When determined that the value is not within a predetermined range, a warning is provided to the driver. When determined that the value is within a predetermined range, the current driving pattern is processed and saved to update the recorded driving pattern of the driver.…” of ¶ [0006], ¶ [0018], ¶ [0053], and ¶ [0085]) and a calibratable response rate threshold (See Chun, e.g., “…not within a predetermined range, a warning is provided to the driver…”, “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0006], ¶ [0012]-¶ [0013], ¶ [0018], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 19:
                    Chun teaches everything claimed as implemented above in the rejection of claim 17. In addition, Chun teaches wherein the ADAS warning updating means updates a particular ADAS warning of the set of ADAS warnings based on a number of response failure instances (e.g., feedback) of the driver to the particular ADAS warning (e.g., “…determining whether the value is within a predetermined range. When determined that the value is not within a predetermined range, a warning is provided to the driver. When determined that the value is within a predetermined range, the current driving pattern is processed and saved to update the recorded driving pattern of the driver.…” of ¶ [0006], ¶ [0018], ¶ [0053], and ¶ [0085]) and a calibratable response failure instance threshold (See Chun, e.g., “…not within a predetermined range, a warning is provided to the driver…”, “…induce safe driving by providing a situation detection and warning system specified for each driver according to the learned driving pattern...” of ¶ [0006], ¶ [0012]-¶ [0013], ¶ [0018], ¶ [0052]-¶ [0053], ¶ [0075]-¶ [0076], ¶ [0084]-¶ [0085], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

          Consider claim 20:
                    Chun teaches everything claimed as implemented above in the rejection of claim 17. In addition, Chun teaches wherein the ADAS warning updating means updates a particular ADAS warning of the set of ADAS warnings by changing an output type of the ADAS warning (See Chun, e.g., “…performing warning (S700) may include performing first warning (S710) of executing one or more of warning sound generation through a speaker (S711), warning display through an AVN or a HUD (S712), and vibration notification through vibration of a steering wheel or a seat...” of ¶ [0032], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430), wherein the output type of the ADAS warning is one of a visual output, an audible output, and a haptic output (See Chun, e.g., “…performing warning (S700) may include performing first warning (S710) of executing one or more of warning sound generation through a speaker (S711), warning display through an AVN or a HUD (S712), and vibration notification through vibration of a steering wheel or a seat...” of ¶ [0032], and Fig. 1 elements 10-60, Fig. 6 steps S100-S700, Fig. 12A steps S110-S430).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Gaudin et al. (US Pub. No.: 10,783,725 B1) teaches “A system and computer-implemented method detect and act upon operator reliance to vehicle alerts. The system and method include receiving user profile data of an operator that includes a baseline of at least one driving activity aided by activation of an alert from a feature of an Advanced Driver Assistance System (ADAS). The system and method may include receiving historical ADAS alert frequency data including a history of at least one driving activity aided by activation of the alert from the ADAS feature. The system and method may compare the user profile data with the historical ADAS alert frequency data, determine a reliance level based upon the comparing, and set at least a portion of an operator profile associated with the operator with the reliance level. As a result, a risk averse driver, and/or proper responsiveness to vehicle alerts may be rewarded with insurance-cost savings, such as increased discounts.”

          Kapuria et al. (US Pat. No.: 2019/0202477 A1) teaches “The present subject matter relates to providing alerts to the driver based on comparison between the driver's driving behaviour and the general driving behavior. Driver presence is determined after which the driver is identified using identification attributes extracted. Further, data related to external environment to a vehicle is fetched. Based on the fetched external environment data an event is determined. Also, the driving behavior of the driver is compared with the general driving behavior for the vehicle. Based on the determined event and the deviations of driver's driving behavior from the general driving behavior, suggestive alert is generated for the driver of the vehicle. The intensity of the warning is varied based on severity of the event.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667